DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (FIG. 3) in the reply filed on November 10, 2022 is acknowledged.
Species I reads on Claims 1-20.
An action on the merits of Claims 1-20 is provided below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 22, 2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
It is noted that the foreign patent references and non patent literature listed in the Information Disclosure Statement filed December 22, 2021 was previously furnished in previous Information Disclosure Statements of the parent applications 14/901,912 and 16/739,541.

Claim Objections
Claim 14 is objected to because of the following informalities:
Claim 14 recites the limitation “the beverage ingredients” in line 1.  It appears the claim should recite “the predetermined dose of beverage ingredients” in order to maintain consistency with “a predetermined dose of beverage ingredients” recited in Claim 1, line 6.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a cup like body” in line 3.  The term “cup like” is a relative term which renders the claim indefinite. The term “cup like” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 recites the limitation “the cup like body” in line 6 as well as in line 7 as well as in line 9.
Claim 1 recites the limitation “the body” in line 13.  There is insufficient antecedent basis for this limitation in the claim.  There is only antecedent basis for “a cup like body” as recited in Claim 1, line 3.
Claim 1 recites the limitation “a step like recess” in line 20.  The term “step like” is a relative term which renders the claim indefinite. The term “step like” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 7 recites the limitation “the region in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “wherein the region of the outer flange portion extending outwardly and beyond the inner flange portion” in lines 1-2.  There is insufficient antecedent basis for the outer flange portion to extend outwardly and radially beyond the inner flange portion.
Claim 7 recites the limitation “the lower part” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the lower surface” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the body” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  There is only antecedent basis for “a cup like body” as recited in Claim 1, line 3.
Claim 9 recites the limitation “the cavity” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  There is only antecedent basis for “a cavity wall” as recited in Claim 1, line 3.
Claim 10 recites the limitation “the outer flange” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  There is only antecedent basis for “an outer flange portion” as recited in Claim 1, line 11.
Claim 12 recites the limitation “the outer portion of flange” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “a cup like body” in line 3.  The term “cup like” is a relative term which renders the claim indefinite. The term “cup like” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 17 recites the limitation “the cup like body” in line 5.  The term “cup like” is a relative term which renders the claim indefinite. The term “cup like” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 17 recites the limitation “the direction” in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “the outer edge” in lien 11.  There is insufficient antecedent basis for this limitation in the claim.
Clarification is required.
Claims 2-6, 8, 11, 13-16, and 18-20 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rapparini US 2011/0185911 (cited on Information Disclosure Statement filed January 10, 2020) in view of Capitani US 2014/0083873 and Middleton et al. US 2007/0267374 (cited on Information Disclosure Statement filed January 10, 2020).
Regarding Claim 1, Rapparini discloses a capsule (container 100) capable of preparing a beverage in a beverage preparation device (machine 300) (‘911, FIG. 13) (‘911, Paragraph [0072]).  The capsule (container 100) comprises a cup shaped body (container body 101) shaped from a paper based sheet (filtering, permeable, thermoformable material) to form a cavity wall containing beverage ingredients (ground coffee) (‘911, Paragraph [0061]).  Rapparini teaches the claimed predetermined dose of beverage ingredients contained within the cup shaped body since Rapparini teaches the capsule containing ground coffee.  An inner flange portion extends outwardly from the cavity wall (‘911, FIG. 9).  A cover (membrane 107) is capable of closing the cup shaped body (container body 101).  A flange (rim 102) is capable of having the cover (membrane 107) sealed thereon (‘911, FIG. 9) (‘911, Paragraphs [0063] and [0068]).  The flange comprises an outer flange portion.  The flange is made of laminates (‘911, Paragraphs [0056] and [0059]), which reads on the claimed outer flange portion being made of moulded polymer based material since laminates are known in the art to be molded (‘911, Paragraph [0005]), i.e. formed out of easily manipulated material.  The cover (membrane 107) is sealed directly onto the flange to create a gas barrier seal for the capsule wherein the gas barrier seal provides a substantially gas tight arrangement for the capsule (‘911, FIG. 9) (‘911, Paragraph [0068]).

    PNG
    media_image1.png
    917
    872
    media_image1.png
    Greyscale

Further regarding Claim 1, Rapparini discloses that it was well known and conventional in the capsule art to construct the cover from a paper containing sheet ('911, Paragraph [0003]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the capsule of the FIG. 9 embodiment of Rapparini and construct the cover from a paper containing sheet into the invention of Rapparini in lieu of and/or in addition to the laminate cover disclosed in FIG. 9 since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP § 2144.07).  The instantly claimed invention does not provide a non-obvious difference over what was well known in the prior art.
Rapparini is silent regarding the paper based sheet comprising at least one oxygen barrier layer and the outer flange portion comprising an annular recess forming an indentation in which the inner flange portion of the body is received and the polymer based material of the outer flange portion sealing at least partially against a lower surface of the inner flange portion oriented in a direction B towards the cavity wall and against an outer edge of the inner flange portion wherein the flange comprises a relief that is thicker than the rest of the flange and which protrudes in a direction opposite to the direction B wherein the outer flange portion forms a step-like recess which is arranged in open fashion upwardly towards the cover.
Capitani discloses a capsule comprising a cup shaped body (tray like body 12) shaped from a paper based sheet to form a cavity wall wherein the paper based sheet comprises at least one oxygen barrier layer (EVOH) (‘873, Paragraph [0046]).
Both Rapparini and Capitani are directed towards the same field of endeavor of coffee capsules comprising a paper based cup shaped body.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rapparini and construct the paper based cup shaped body with at least one oxygen barrier layer as taught by Capitani in order to prevent oxidation of the aromatic substance contained within the cup shaped body (‘873, Paragraph [0046]).
Further regarding Claim 1, Rapparini modified with Capitani is silent regarding the outer flange portion comprising an annular recess forming an indentation in which the inner flange portion of the body is received and the polymer based material of the outer flange portion sealing at least partially against a lower surface of the inner flange portion oriented in a direction B towards the cavity wall and against an outer edge of the inner flange portion wherein the flange comprises a relief that is thicker than the rest of the flange and which protrudes in a direction opposite to the direction B wherein the outer flange portion forms a step-like recess which is arranged in open fashion upwardly towards the cover.
Middleton et al. discloses a food container made of a paper based sheet (paperboard) (‘374, Paragraphs [0206]-[0207]).  The food container (tray 388) has a body formed from a paper based sheet to form a cavity wall and having an inner flange portion (flange 400) extending outwardly from the cavity wall.  A cover (lid 398) closes the body wherein a flange is present for the cover (lid 398) to seal thereon (‘374, FIG. 32) (‘374, Paragraphs [0279]-[0281]).  The flange comprises an outer flange portion (encapsulated rim 390) comprising an annular recess forming an indentation in which the inner flange portion (flange 400) of the body is received and the polymer based material (polymer portion 394) of the outer flange portion (encapsulated rim 390) seals at least partially against a lower surface of the inner flange portion (flange 400) oriented in a direction B towards the cavity wall and against an outer edge of the inner flange portion (flange 400) wherein the flange comprises a relief (upwardly extending portion 408) that is thicker than the rest of the flange and which protrudes in a direction opposite to the direction B and wherein the cover (lid 398) is sealed directly onto the flange to create a gas barrier seal for the food container (tray 388) wherein the outer flange portion (encapsulated rim 390) forms a step–like recess which is arranged in open fashion upwardly towards the cover (lid 398) (‘374, FIG. 32) (‘374, Paragraphs [0279]-[0281]).

    PNG
    media_image2.png
    656
    1041
    media_image2.png
    Greyscale

Both Rapparini and Middleton et al. are directed towards the same field of endeavor of food containers made of a paper based sheet having a cover disposed on a flange of the food container.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the connection of the cover to the food container of Rapparini such that the outer flange portion of the food container comprises an annular recess forming an indentation in which the inner flange portion of the body is received and the polymer based material of the outer flange portion sealing at least partially against a lower surface of the inner flange portion oriented in a direction B towards the cavity wall and against an outer edge of the inner flange portion wherein the flange comprises a relief that is thicker than the rest of the flange and which protrudes in a direction opposite to the direction B wherein the outer flange portion forms a step-like recess which is arranged in open fashion upwardly towards the cover as taught by Middleton et al. since the configuration of the claimed connection between the lid and container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed connection between the lid and container was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).  Middleton et al. teaches that the claimed connection between the cover and the flange of the food container was a known and conventional way to connect the cover to the flange of a food container.  Therefore, the claimed connection between the cover and the flange of the food container is an obvious variant of the prior art since Middleton et al. teaches that the claimed cover/flange connection configuration was known.
Further regarding Claim 1, the limitations “for preparation of a beverage in a beverage preparation device,” “for closing the cup-like body,” “wherein the cover is designed for perforation by the beverage preparation device for injection of extracting liquid into the cup-like body and for removal of liquid beverage extract through outlets formed via perforation of the cover,” and “for the cover to seal thereon” are seen to be recitations regarding the intended use of the “capsule.”  In this regard, applicant’s attention is invited to MPEP § 2114.I. and MPEP § 2114.II. which states features of an apparatus may be recited either structurally or functionally in view of In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997).  If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima facie case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possess the functionally defined limitations of the claimed apparatus in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011).  The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971).  Additionally, apparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claimed in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding Claim 2, Middleton et al. discloses the cover (lid 398) being sealed on an upper surface of the inner flange portion (‘374, FIG. 32).
Regarding Claims 3-4, Middleton et al. discloses the cover (lid 398) being further sealed on a stepped portion of the outer flange portion and the cover (lid 398) extending beyond the stepped recess in an outwardly radial direction (‘374, FIG. 32).
Regarding Claim 5, Rapparini discloses the cavity wall being revolutionary symmetrical (‘911, FIG. 9).
Regarding Claim 6, Middleton et al. discloses the outer flange portion (encapsulated rim 390) prolonging the flange from the outer edge of the inner flange portion both in an outwardly radial direction and in an axial direction (‘374, FIG. 32).
Regarding Claim 7, Middleton et al. discloses the region of the outer flange portion (encapsulated rim 390) extending outwardly and radially beyond the inner flange portion being thicker than the lower part of the outer flange portion sealing against the lower surface of the inner flange portion (‘374, FIG. 32).
Regarding Claim 8, Middleton et al. discloses the outer flange portion (encapsulated rim 390) comprising an edge portion that is thicker than the rest of the flange and wherein the edge portion has an axial dimension longer than an axial dimension of the outer flange portion (encapsulated rim 390) (‘374, FIG. 32).
Regarding Claim 9, Rapparini discloses the paper based sheet of the body comprising at least one sealing layer oriented towards the cavity, i.e. the surface of the body and the cover that faces the cavity (‘911, FIG. 9).  Any layer that is capable of being sealed to another surface reads on the claimed “sealing layers” since the aforementioned layers are not claimed to be sealed to another surface.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the paper based sheet of the body of Rapparini to have at least one sealing layer oriented towards the cavity since Rapparini teaches that the claimed disposition of the sealing layer was a well known configuration in the food container art at the time of the invention and does not impart a non-obvious distinction over Rapparini.
Regarding Claim 14, Rapparini discloses the beverage ingredients being ground coffee (‘911, Paragraph [0061]).
Regarding Claim 15, Rapparini discloses the capsule being made of biodegradable materials to meet biodegradability and/or compostability standards (‘911, Paragraphs [0017] and [0062]).  Middleton et al. discloses the body being made of recycled cellulose pulp (‘374, Paragraph [0209]).  Although Rapparini modified with Middleton et al. does not explicitly state that the paper based sheet comprises at least 50% in weight of cellulose, differences in concentration of the cellulose of the paper based sheet will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration of cellulose of the paper based sheet is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would adjust the concentration of cellulose of the paper based sheet based upon the degree of compostability and recyclability desired for the capsule.
Regarding Claim 16, Rapparini discloses that it was well known and conventional in the capsule art to construct the cover from a paper containing sheet ('911, Paragraph [0003]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the capsule of the FIG. 9 embodiment of Rapparini and construct the cover from a paper containing sheet into the invention of Rapparini in lieu of and/or in addition to the laminate cover disclosed in FIG. 9 since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP § 2144.07).  The instantly claimed invention does not provide a non-obvious difference over what was well known in the prior art.
Further regarding Claim 16, Rapparini discloses the container being made from biodegradable materials to meet biodegradability and/or compostability standards (‘911, Paragraph [0017]) and the cover (membrane 107) being made of biodegradable and/or compostable materials (‘911, Paragraph [0059]).  Although Rapparini modified with Middleton et al. does not explicitly state that the paper containing sheet of the cover comprises less than 50% in weight of cellulose, differences in concentration of the cellulose of the paper containing sheet of the cover will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration of cellulose of the paper containing sheet of the cover is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would adjust the concentration of cellulose of the paper containing sheet of the cover based upon the degree of compostability and recyclability desired for the capsule.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rapparini US 2011/0185911 (cited on Information Disclosure Statement filed January 10, 2020) in view of Capitani US 2014/0083873 and Middleton et al. US 2007/0267374 (cited on Information Disclosure Statement filed January 10, 2020) as applied to claim 1 above in further view of Gerbaulet et al. US 2011/0274794 (cited on Information Disclosure Statement filed December 22, 2021).
Regarding Claim 10, Rapparini modified with Capitani and Middleton et al. is silent regarding the polymer based material for the outer flange being an injection mouldable thermoplastic material of polyethylene terephthalate (PET).
Gerbaulet et al. discloses a capsule comprising a polymer based material for the flange being an injection mouldable thermoplastic material of polyethylene terephthalate (PET) (‘794, Paragraph [0031]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rapparini and incorporate polyethylene terephthalate into the moulded polymer based material of the flange as taught by Gerbaulet et al. because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP § 2144.07).
Regarding Claim 11, Rapparini modified with Capitani and Middleton et al. is silent regarding the moulded polymer based material being filled with reinforcing material.
Gerbaulet et al. discloses a capsule comprising a moulded polymer based material being filled with additives such as calcium carbonate, titanium dioxide, fibres, glass beads, and combinations thereof ('794, Paragraph [0028]), which reads on the claimed reinforcing material.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rapparini and incorporate reinforcing material into the moulded polymer based material as taught by Gerbaulet et al. because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP § 2144.07).
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rapparini US 2011/0185911 (cited on Information Disclosure Statement filed January 10, 2020) in view of Capitani US 2014/0083873 and Middleton et al. US 2007/0267374 (cited on Information Disclosure Statement filed January 10, 2020) as applied to claim 1 above in further view of Boyd et al. US 2002/0048621 (cited on Information Disclosure Statement filed December 22, 2021).
Regarding Claims 12-13, Rapparini modified with Capitani and Middleton et al. is silent regarding the outer portion of the flange comprising an optically readable barcode that is an identification code.
Boyd et al. discloses a capsule (packet 10) comprising a flange comprising an optically readable barcode that is an identification code (machine interpretable feature 30) (FIG. 2) (‘621, Paragraph [0028]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rapparini and incorporate an optically readable barcode on the flange of the capsule as taught by Boyd et al. in order to store data including brewing directives such as contact time, contact pattern, fluid volume, fluid temperature, fluid pressure, and/or fluid pass through rate ('621, Paragraph [0030]) to provide specific brewing conditions for the capsule when in use with the machine.

    PNG
    media_image3.png
    312
    980
    media_image3.png
    Greyscale

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rapparini US 2011/0185911 (cited on Information Disclosure Statement filed December 22, 2021) in view of Middleton et al. US 2007/0267374 (cited on Information Disclosure Statement filed December 22, 2021).
Regarding Claim 17, Rapparini discloses a capsule (container 100) capable of preparing a beverage in a beverage preparation device (machine 300) (‘911, FIG. 13) (‘911, Paragraph [0072]).  The capsule (container 100) comprises a cup shaped body (container body 101) shaped from a paper based sheet (filtering, permeable, thermoformable material) to form a cavity wall containing beverage ingredients (ground coffee) (‘911, Paragraph [0061]).  An inner flange portion extends outwardly from the cavity wall (‘911, FIG. 9).  A cover (membrane 107) is capable of closing the cup shaped body (container body 101).  A flange (rim 102) is capable of having the cover (membrane 107) sealed thereon (‘911, FIG. 9) (‘911, Paragraphs [0063] and [0068]).  The flange comprises an outer flange portion.  The flange is made of laminates (‘911, Paragraphs [0056] and [0059]), which reads on the claimed outer flange portion being made of moulded polymer based material since laminates are known in the art to be molded (‘911, Paragraph [0005]), i.e. formed out of easily manipulated material.

    PNG
    media_image1.png
    917
    872
    media_image1.png
    Greyscale

Rapparini is silent regarding the outer flange portion comprising at least a recess enabling the inner flange portion to be received in and the outer flange portion sealing at least partially against a lower surface of the inner flange portion oriented in a direction towards the cavity wall and against the outer edge of the inner flange portion.
Middleton et al. discloses a food container made of a paper based sheet (paperboard) (‘374, Paragraphs [0206]-[0207]).  The food container (tray 388) has a body formed from a paper based sheet to form a cavity wall and having an inner flange portion (flange 400) extending outwardly from the cavity wall.  A cover (lid 398) closes the body wherein a flange is present for the cover (lid 398) to seal thereon (‘374, FIG. 32) (‘374, Paragraphs [0279]-[0281]).  The flange comprises an outer flange portion (encapsulated rim 390) comprising an annular recess forming an indentation in which the inner flange portion (flange 400) of the body is received and the polymer based material (polymer portion 394) of the outer flange portion (encapsulated rim 390) seals at least partially against a lower surface of the inner flange portion (flange 400) oriented in a direction B towards the cavity wall and against an outer edge of the inner flange portion (flange 400) (‘374, FIG. 32) (‘374, Paragraphs [0279]-[0281]).

    PNG
    media_image2.png
    656
    1041
    media_image2.png
    Greyscale


Both Rapparini and Middleton et al. are directed towards the same field of endeavor of food containers made of a paper based sheet having a cover disposed on a flange of the food container.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the connection of the cover to the food container of Rapparini such that the outer flange portion of the food container comprises an annular recess forming an indentation in which the inner flange portion of the body is received and the polymer based material of the outer flange portion sealing at least partially against a lower surface of the inner flange portion oriented in a direction B towards the cavity wall and against an outer edge of the inner flange portion as taught by Middleton et al. since the configuration of the claimed flange of a food container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed flange of the food container was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).  Middleton et al. teaches that the claimed flange of the food container was a known and conventional way to construct the flange of a food container.  Therefore, the claimed configuration of the flange of the food container is an obvious variant of the prior art since Middleton et al. teaches that the claimed food container flange configuration was known.
Further regarding Claim 17, the limitations “for preparation of a beverage in a beverage preparation device,” “for closing the cup like body,” “for the cover to seal thereon,” and “enabling the inner flange portion to be received in” are seen to be recitations regarding the intended use of the “capsule.”  In this regard, applicant’s attention is invited to MPEP § 2114.I. and MPEP § 2114.II. which states features of an apparatus may be recited either structurally or functionally in view of In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997).  If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima facie case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possess the functionally defined limitations of the claimed apparatus in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011).  The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971).  Additionally, apparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claimed in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding Claim 18, Rapparini discloses the capsule being made of biodegradable materials to meet biodegradability and/or compostability standards (‘911, Paragraphs [0017] and [0062]).  Middleton et al. discloses the body being made of recycled cellulose pulp (‘374, Paragraph [0209]).  Although Rapparini modified with Middleton et al. does not explicitly state that the paper based sheet comprises at least 50% in weight of cellulose, differences in concentration of the cellulose of the paper based sheet will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration of cellulose of the paper based sheet is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would adjust the concentration of cellulose of the paper based sheet based upon the degree of compostability and recyclability desired for the capsule.
Regarding Claim 19, Rapparini discloses the cavity wall is revolutionary symmetrical (‘911, FIG. 9).  Middleton et al. discloses the recess being annular (‘374, FIG. 32).
Regarding Claim 20, Rapparini discloses that it was well known and conventional in the capsule art to construct the cover from a paper containing sheet ('911, Paragraph [0003]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the capsule of the FIG. 9 embodiment of Rapparini and construct the cover from a paper containing sheet into the invention of Rapparini in lieu of and/or in addition to the laminate cover disclosed in FIG. 9 since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP § 2144.07).  The instantly claimed invention does not provide a non-obvious difference over what was well known in the prior art.
Further regarding Claim 20, Rapparini discloses the container being made from biodegradable materials to meet biodegradability and/or compostability standards (‘911, Paragraph [0017]) and the cover (membrane 107) being made of biodegradable and/or compostable materials (‘911, Paragraph [0059]).  Although Rapparini modified with Middleton et al. does not explicitly state that the paper containing sheet of the cover comprises less than 50% in weight of cellulose, differences in concentration of the cellulose of the paper containing sheet of the cover will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration of cellulose of the paper containing sheet of the cover is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would adjust the concentration of cellulose of the paper containing sheet of the cover based upon the degree of compostability and recyclability desired for the capsule.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792